.




                    OFFICE       OF THE ATTORNEY          GENERAL          OF   TEXAS
                                                AUSTIN




    sonorable  K. P. Berms,              Jr.                                    i
    Coun t7 Audi for
    K8ll er County
    lIempat48dr TeXae

    Dear   lb.     Eepm6l                      Oplnlou    lie.    0-7@38
                                                                                    n




                                                                                        Department




           has reqneate



                                                          IC of    the Board 6t EqualI-
                                                          4,     euah Board oonridered




           durlnr    Its nald 1944 meetlnF,      proceeded      to change such
           rend1 tlon sheet by addlnp       thereto    ‘personal     wonarty---
           $1 ,on!; .r? ., Frank ZcPnl ras not nCt~ifie1         crf such aept-
           InPr and did not anrear      thereat.      Frank Echo1 firfit     he-
           came anwised       of the acta ni the P.oard of EqualIratlon
           chanFllrr    the rendjtinn   sheet, or, the 3lnt dar of Janu-
           ary,   1946 rhetr he rent. to the tax collector           t,o nay his
           taxes.      Re refused   to ma?  such   taxes   that   dar   but nald
           their    the   next    dav,    February   1,   1945 hv check,            unm   the
                                                                                                                  279


Y,-. W. P. Bems,                Jr.         - Paw 2


        free of whfah he wrote, 'paid         under pretest’.    Frank
        lrohol eteter that he dld not oa          en7 perwonal property
        on January 1, 1944, but that he did hare 8uatoU7 an6
        f~ossa~slem    oi about fifteen    (1s) head of mother eowo
        rhlah belonged to him wm crho was a non-realdent. The
        v.alw   of muah eowa was aumtoaarlly         tlxed by tbe Board
        of Bquallratlon     at @O.OO eaah.       Mr. ICehot elalrs that
        he made aa over prymeat       of $lsd6     tor the rear 1944;
        that   suoh paywent was lYYe@l?7        demanded Of bir# that
        he lmtaluntarll7     paid the mm. and that the County of
        Ka llo rB OW o wesh imsa o b lwa a f~

                 'Mr.     Babol       also     not     with        the   Bear&       O? Equaliaatlon
        at     its    1945 aeetlng,            at      wbleb mafia& blr pbreonal prep-
        arty     warn   ndu~d          ln     taluo      to    @80&O,          OII    abicb    utount
        be paid taxes  on Jauuary 8lr L*Id. &t that tlw thr
        armhers oi the Board af Pquall8atiOn agreed rrrballr
        tb8t such sum of @R&V3 vms lflogal1~ lr meued    aqrlnrt
        him top 1844, and shOuld a?t bare been eolYeatedr but
        tbrougb iaaUvsrtanoe or IMglOOt ISOOrder to that   li-.
        teat     was put        on the minutes                ot    moh,Board.

               *Y7      quoatiana            arlalng      trot       the   above       fasts    are     as
        follo~rc

                               Ma7 the Comisdeners%urt        et Kall*r
                     Ceuat;,    Texas, IaWullf    lrsccr a Warrant *
                     the awouat of @lcle.iM    to tbe eald %a& Bsbol
                     in aoadderatlOn tor tha exeeutioa~ br the
                     ultl #hak     Eebol, 0t a raloamc Of all auita
                     o r la tc sea           wb la hh ell.g
                                  o t la tlo n                  ht
                                                              hare
                     apslnst   Wa1.l~ Gun tr based an the alnwo
                     transratlims?

                          2.’    It    t.he toreiabs                quection         1s an&--
                     ed in the ncpatlrer      ma7 the Comdselonsrw
                     Court sitting   au a~ Poerd of Squallratlon
                     correct.  tbe minutea at said Board at thle
                     time, in such Eanner as to retlaat        the act-
                     ual ocourrence    It j ts meetln~ In 1944, and
                     If lo, aould @ rarrant      tken bo issued for
                     the twrpocms   described    in questSor  I?’

                 Beth     of your           questIOns         are    arnered          $3 the    nepatfre.

              From 7our utatement   of the taats,                                It    Indisputably          rp
reare     that f!r. EchoY, wjth a !'uTl knorladpe                                of     the exact sltua-
tlan,    rolmtarlly    Talc! the taxes 3~ dlsgxte.                                    ‘Thj s 1a conolualre
:   .




        Hr. KF. P. Benrs,     Jr.       -   page 3




        apalnst    his right  to raeover   the name , and comnequantly  lt Is
        aonalurlra     of the rlpht, of tbs Comfsrl~nars    Court to pay him
        alsfmt    the ssma not belmr a valid    antoraeabte  dainand lpafnst
        the oounty*

                     It  has lon; been the rule that one who, knowInK that
        a tax has bean ll?rga??y assessad      ltxalnstbfa, toluntarlly     pays
        the came without     any Rind of duress or 1 am? aoeralon,      may not
        reoaveF It upon the ground of ettohllfeglit~. The taet            that
        Vr. Echo? paid the tax *under proted        does not shange the llt-
        uat.jon,   elaoe he was la ao wlmo noawed his la tua papant
                                                                  ?         was
        roYuntar7.     flis oase rould  stand la a dliterent light lf his
        tallure    to my mch tax eon18 lega?Yy have beam follorad up by
        a wnmary impoadtlon ot a penalty,       torfelturer or the Ilko,
        agalnat    him, lnU be had made tha p&men t to pre+en f ouch pen-
        alty    or torteltura. fbat aoald bar0 baaa legal dllrbsm,antlt-
        Lang bin to reeever          the peywtt,     whsther   mado under   erpresa   pro-
        test or not.

                 fn Aumt9.n Xatlona'lDank             vo @mppard, 71 6* If.(2) QU,
        the Swwemo Court ssldc

                   *(a) A per@n    who ro?untsrl?y pays an ll?eg~l
              tax hai no slalm tor Its repefment. Qa R.C.T.. p*
              465, S 411;   City at Boustm v* Foe-r,   Pa tex. 555,
              13 8. K. 566f Qalrestm City Og* 'I*City ot Qalrar
              ton, 56 0.x. 455f  Bear, Roott & CO. 10 dlhdnnon, 52
              Tex. CIT. App. 554, 115 se Il. Qol (rrit ref.), and
              lnthorltfaa eltad on page 354.   T h is@ a so ram l?f3r m-
              ed by the United states QtaprameCourt, 223 Va. 8. 468,
              a2 8. ct. aaa, 55 t. ~5. 510.

                      ‘(I)  A person rho mfn an Illem?    tax under            du-
              rosa    has a leea? claim fey 3tc repament-   * l !!

                    l(8) hlress In the lxwm0pt of an llle~l    tax
              say be either  exnress or laplied, and the ?e,co? &I ty
              te refund  fs the saw jn hcth lnntnnccc-    20 PX.i  .
              p.4R7, z 413.

                      .(R)   Vhen     the
                                        statute   worldes     that  the taxnayer
              c):? f-al?+    to py  the tax shall     fortej  t his rlxht    to dn
              bu~!r.e~s    In tke stats,     3rd l~are the cclirt.c c1c.133:~,to
              hjm,    be js not requjred      to teYa the rick     CT harfrg   hi6
              rlpht    to resort  to the courts      djsputed   and hla husinesc:
              jnjured    while the lnraYldlt~       of t~he tax Is kei.ns: adjndi-
              ca ted . 26 Rawle C. 1. p. 46s.
Ur. e* P. Asrlas, Jr.          -    4



                       In the absence of a specific      statute
         to the*(lo)sontrary, the iaat that an illen       tax im
            lr not paid under prote8t      Is of no inprtanac.
         ia’R.C.L. p. 450 8 414.‘
              ths   unnm holdiac   was made l?r tht3$mpme        Court   In
IFaClonaI Riroult  Co. v. Gtate, .I311 6. 1c. (6) 687, and ntlll
l.gaitj in thlon Central TAfe Ins. Co. T* Mmm, Attorney Ccner-
al, et al, 188 &e ‘1. (B) (IT-

              Tbhe altumtian    would not be any different     if the Board
of Equallratlon       should now rescind    it8 erronuoun   @rtler (if   la-
deed It would haTo the power to do so)*            That would be mere ~OIW,
and it ooald mot operate to ~l~mlr;e            the claim Into 8 legal       en-
roroeoblu     obllg8tion     of the OountY , for 6ha rights    of the respac-
tire  partlea     were fixed    at the date of the voluntary       payment.
One arnnot do by indjreotion         wIrat he oannot    lo direotly.




0 t+xB